Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ALPHONSO COLLINS on 7/11/2022.

The application has been amended as follows: 

	In the claims:
	16. (Currently Amended) A method for providing control applications via a communication network for transmitting time-critical data, the control applications being provided by server devices via the communication network for use on terminals, the control applications each being provided via flow control components which are loadable into and executable in flow control environments formed via the server devices, the flow control components each being migratable to different server devices for execution therein, the method comprising: 
assigning selected datagrams to data streams and transmitting said selected datagrams between the server devices and the terminals via paths of the communication network which comprise at least the server devices and the terminals; 	
specifying, by at least one of the server devices and the terminals, quality of service parameters for the data streams to reserve resources which need to be provided by forwarding communication devices along the paths for a transmission of the data streams; 
performing, by at least one of (i) each one of the forwarding communication devices and (ii) a superordinate communication control device, a check to determine whether sufficient resources for data transmission while maintaining the specified quality of service parameters are available in the respective forwarding communication device in an event of a reservation request; 
configuring each of the forwarding communication devices to provide resources for the data streams if sufficient resources are available along the paths; 
performing, by a coordination device, a check to determine whether a data stream for transmitting application data has previously been set up for the respective control application before migrating a flow control component of a control application to a respective selected server device; 
approving, by the coordination device, the migration of the respective flow 	control component, if the data stream has not been set up; 
performing, by the coordination device, a check to determine whether sufficient resources for data transmission while maintaining the specified quality of service parameters are available for paths to the selected server device, if the data stream has previously been set up; 
preventing, by the coordination device, the migration of the respective flow control component if sufficient resources are not available; and 
prompting, by the coordination device, [[;]]  setup of the data stream to the selected server device and clearance of the previously set-up data stream and approving the migration of the respective flow control component to the selected server device if sufficient resources are available.

17. (New) The method as claimed in claim 16, wherein the resources to be provided by the forwarding communication devices comprise at least one of usable transfer time windows, bandwidth, assured maximum latency, number of queues, queue cache and address cache in switches or bridges.

18. (New) The method as claimed in claim 16, wherein the forwarding communication devices are interconnected via a time-sensitive network.

19. (New) The method as claimed in claim 16, wherein the time-sensitive network is in accordance with at least one of Institute of Electrical and Electronics Engineers (IEEE) 802.1Q, IEEE 802.1AB, IEEE 802.1AS, IEEE 802.1BA and IEEE 802.1CB.

20. (New) The method as claimed in claim 17, wherein the forwarding communication devices are interconnected via a time-sensitive network.

21. (New) The method as claimed in claim 20, wherein the a time-sensitive network is in accordance with at least one of Institute of Electrical and Electronics Engineers (IEEE) 802.1Q, IEEE 802.1AB, IEEE 802.1AS, IEEE 802.1BA and IEEE 802.1CB.

22. (New) The method as claimed in claim 18, wherein forwarding of the selected datagrams is controlled via at least one of frame pre-emption, time-aware shapers, in particular in accordance with IEEE 802.1Qbv, credit-based shapers, burst limiting shapers, peristaltic shapers and priority-based shapers.

23. (New) The method as claimed in claim 22, wherein pre-emption is in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Qbu, time-aware shapers is in accordance with IEEE 802.1Qbv and credit-based shapers is in accordance with IEEE 802.1Qav.

24. (New) The method as claimed in claim 16, wherein reservation requests result in the data streams being each set up bidirectionally; and wherein the terminals comprise at least one of communication and automation devices.

25. (New) The method as claimed in claim 16, wherein at least one of the server devices and the terminals each specify a data stream identifier for a reservation request; and wherein a multicast address allocated to each specified data stream identifier is transmitted to at least one of a respective server device and a respective terminal if sufficient resources are available.

26. (New) The method as claimed in claim 25, wherein at least one of the server devices and the terminals each specify the quality of service parameters for the data streams via a talker advertise message; and 
wherein at least one of the server devices and the terminals each specify the data stream identifiers via a listener ready message.

27. (New) The method as claimed in claim 25, wherein the server devices each have at least one of an assigned talker and listener function.

28. (New) The method as claimed in claim 26, wherein the server devices each have at least one of an assigned talker and listener function.

29. (New) The method as claimed in claim 25, wherein the reservation requests are handled in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1Qcc.

30. (New) The method as claimed in claim 16, wherein the paths for the data streams are ascertained via shortest path bridging in accordance with Institute of Electrical and Electronics Engineers (IEEE) 802.1aq.

31. (New) The method as claimed in claim 16, wherein the forwarding communication devices exchange topology information among one another to ascertain paths.

32. (New) The method as claimed in claim 31, wherein the topology information is exchanged in accordance with the Intermediate System - Intermediate System (IS-IS) protocol.

33. (New) The method as claimed in claim 16, wherein the flow control environments are each formed via a hypervisor installed on a server device; wherein each migration of a flow control component of a control application is initiated by a load balancing device; and wherein the paths for the data streams comprise virtual switches.

34. (New) The method as claimed in claim 16, wherein the coordination device performs the setup of the data stream and the clearance of the previously set-up data stream to the selected server device for purposes of the migration, if sufficient resources are available.

35. (New) The method as claimed in claim 16, wherein, for the purposes of a migration, the coordination device notifies the respective control application accordingly if sufficient resources are available; and wherein the respective control application performs the setup of the data stream to the selected server device and the clearance of the previously set-up data stream.

36. (Currently Amended) An apparatus for carrying out the method of claim 16, the apparatus comprising:
	the server devices, the terminals, and the wherein the coordination device comprises
	a processor; and memory; 
	and wherein the coordination device is configured to: 
	check, before [[a]]the flow control component of [[a]]the control application is migrated to [[a]]the respective selected server device, whether [[a]]the data stream for transmitting application data has previously been set up for [[a]]the respective control application; 
	approve the migration of the respective flow control component if [[a]]the data stream has not been set up; 
	check whether sufficient resources for data transmission while maintaining previously specified quality of service parameters are available for paths to the selected server device if the data stream has previously been set up; 
	prevent the migration of the respective flow control component if sufficient resources are not available; and 
prompt setup of the data stream to the selected server device and clearance of the previously set-up data stream and approve the migration of the respective flow control component to the selected server device if sufficient resources are available.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 16-36 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 16-36,  a method for providing control applications via a communication network for transmitting time-critical data, the control applications being provided by server devices via the communication network for use on terminals, the control applications each being provided via flow control components which are loadable into and executable in flow control environments formed via the server devices, the flow control components each being migratable to different server devices for execution therein, the method comprising: 
assigning selected datagrams to data streams and transmitting said selected datagrams between the server devices and the terminals via paths of the communication network which comprise at least the server devices and the terminals; 	
specifying, by at least one of the server devices and the terminals, quality of service parameters for the data streams to reserve resources which need to be provided by forwarding communication devices along the paths for a transmission of the data streams; 
performing, by at least one of (i) each one of the forwarding communication devices and (ii) a superordinate communication control device, a check to determine whether sufficient resources for data transmission while maintaining the specified quality of service parameters are available in the respective forwarding communication device in an event of a reservation request; 
configuring each of the forwarding communication devices to provide resources for the data streams if sufficient resources are available along the paths; 
performing, by a coordination device, a check to determine whether a data stream for transmitting application data has previously been set up for the respective control application before migrating a flow control component of a control application to a respective selected server device; 
approving, by the coordination device, the migration of the respective flow control component, if the data stream has not been set up; 
performing, by the coordination device, a check to determine whether sufficient resources for data transmission while maintaining the specified quality of service parameters are available for paths to the selected server device, if the data stream has previously been set up; 
preventing, by the coordination device, the migration of the respective flow control component if sufficient resources are not available; and 
prompting, by the coordination device, setup of the data stream to the selected server device and clearance of the previously set-up data stream and approving the migration of the respective flow control component to the selected server device if sufficient resources are available…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See Attached PTO-892
Document A discloses a system and method for providing quality of service during live migration includes determining one or more quality of service (QoS) specifications for one or more virtual machines (VMs) to be live migrated. Based on the one or more QoS specifications, a QoS is applied to a live migration of the one or more VMs by controlling; resources including at least one of live migration network characteristics and VM execution parameters. However, it does not discloses the claimed invention.
Document B discloses an object migration system for web-based content service migration according to the present invention including: two or more web-based terminals configured to deliver a request for web-based content service migration including object information and service web-based content through a received virtualization object and a web page; a virtualization server configured to allocate a new virtual machine on the basis of the object information received from one of the two or more web-based terminals and deliver a virtualization object generated from content corresponding to the received object information to another of the two or more web-based terminals, the another being a destination terminal corresponding to the received object information; and a web server configured to provide the web page to the two or more web-based terminals. The destination terminal services the same web-based content as serviced by the one web-based terminal, at the same time point. However, it does not discloses the claimed invention.
Document C discloses techniques to decrease a live migration time for a virtual machine (VM). Examples include selecting data to copy or not copy during a live migration of the VM from a source host server to a destination host server.. However, it does not discloses the claimed invention.
Document D discloses a method of performing a workload on a virtual machine (VM) executing on a host comprising one or more physical central processing units (pCPUs) is provided. The method further includes setting a quality of service (QoS) metric associated with the VM, the QoS metric indicating a time period. The method further includes setting a bandwidth metric associated with the VM, the bandwidth metric indicating a percentage. The method further includes allocating by a central processing unit (CPU) scheduler to a virtual CPU (vCPU) of the VM one of the one or more pCPUs periodically every time period, wherein for every time period the one of the one or more pCPUs is allocated to the vCPU for a duration that is the percentage of the time period based on the QoS metric and the bandwidth metric. The method further includes executing the workload on the virtual machine with the vCPU according to the allocation of the one or more pCPUs. However, it does not discloses the claimed invention.
Document E discloses a technique to reduce the signal processing performance degradation of a network node and/or to enhance the stability of the network node based on an appropriate estimate of equipment quantity in relation to communication traffic, a control device according to an embodiment of the present invention includes a first means for collecting, from a network node that processes traffic, traffic data that is information about the traffic and a second means for extracting, from the collected traffic data, a traffic feature value including the degree of the variation of the traffic. On the basis of the extracted traffic feature value, the second means calculates the amount of resources necessary for the network node to process the traffic.. However, it does not discloses the claimed invention.
Document F discloses Long distance cloud migration (LDCM) to overcome the limitations faced by the cloud migration techniques over long distance, high speed WAN infrastructures. LDCM overcomes the negative effects of existing TCP/IP mechanisms on the efficient use of available bandwidth. LDCM also acts as an acceleration engine to optimize various hypervisor, storage and security applications.. However, it does not discloses the claimed invention.
Document G discloses a system configured to receive a first request from a first client to enable access by migration facilitators to a configuration record collection of the first client, through programmatic interfaces. The configuration record collection is associated with a first computing environment of the first client. A computing device transmits respective indications of proposals associated with migrating a portion of the first computing environment, through the programmatic interfaces to the first client. The proposals include the first proposal. However, it does not discloses the claimed invention.
Document H discloses method of communication in a cloudified network, an apparatus, and a system, where the method includes receiving, by a software-defined networking (SDN) controller, a communication path request message from a policy management apparatus, allocating, by the SDN controller from a network resource managed by the SDN controller, a communication path meeting a bandwidth requirement and a quality of service (QoS) requirement to both the communications nodes according to the address information of the different communications nodes, and the bandwidth requirement information and the QoS requirement information of the communication path between the different communications nodes, and sending, by the SDN controller, a message carrying the communication path to a bearer network forwarding device. However, it does not discloses the claimed invention.
Document I discloses techniques for enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration. An example method, performed by a wireless device, comprises receiving system information (SI) from a radio base station (RBS) of a radio access network (RAN), the SI being indicative of support for TSN through the RBS, and establishing at least one TSN stream with an external data network, through the RBS. The example method further includes receiving a first timing signal from the wireless communications network, via the RBS, receiving a second timing signal from the external TSN data network to which the wireless device is connected, comparing the first timing signal to the second timing signal to determine an offset, and transmitting the offset to the wireless communications network.. However, it does not discloses the claimed invention.
Document U discloses preliminary deployment of CMO to migrate 25 VMware instances and discuss how this approach improves the effectiveness of migration, and seamlessly coordinates activities required to be executed. However, it does not discloses the claimed invention.
Document V discloses analyzing NFV from a security perspective. First analysis of security threats of five well-defined NFV use cases, with an objective to establishing a comprehensive layer-specific threat taxonomy is performed. Second, in-depth comparative studies on several security mechanisms that are applied in traditional scenarios and in NFV environments is conducted. The purpose is to analyze their implicit relationships with NFV performance objectives in terms of feasibility, agility, effectiveness, and so on. Third, based on the established threat taxonomy and the analyzed security mechanisms, a set of recommendations on securing NFV based services, along with the analysis on the state-of-the-art security countermeasures is provided. A resulting holistic security framework is intended to lay a foundation for NFV service providers to deploy adaptive, scalable, and cost-effective security hardening based on their particular needs. Some future research directions are finally discussed. However, it does not discloses the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461